NOS. 12-21-00042-CV
                                     12-21-00043-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

MARK J. HEALEY,                                 §      APPEALS FROM THE 3RD
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

MICHAEL R. HEALEY, ELIZABETH
HEALEY AND KOY R. KILLEN,                       §      HENDERSON COUNTY, TEXAS
APPELLEES

                                 MEMORANDUM OPINION
                                     PER CURIAM
       These appeals are being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s order denying Appellant’s motion to recuse was
signed on July 17, 2020. The trial court’s orders granting summary judgment and order granting
motion for sanctions were signed on November 18, 2020. Under Texas Rule of Appellate
Procedure 26.1(a), unless Appellant timely filed motions for new trial or other post judgment
motions that extended the appellate deadlines, his notices of appeal were due to have been filed
“within 30 days after the judgment[s were] signed,” i.e., December 18, 2020. Appellant did not
file motions for new trial. Although Appellant filed notices of appeal on March 17, 2021, this
Court has no jurisdiction to consider the appeals because the notices of appeal were not filed on
or before December 18, 2020.
       On March 23, 2021, this Court notified Appellant that, pursuant to Texas Rule of
Appellate Procedure 42.3(a), his notices of appeal were untimely and informed him that unless
the record was amended by April 2, 2021, to establish the jurisdiction of this Court, the appeals
would be dismissed. Appellant has not responded to this Court’s dismissal notice before the
April 2, 2021 deadline and has not otherwise established this Court’s jurisdiction.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeals for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered April 14, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 14, 2021


                                         NO. 12-21-00042-CV


                             MARK J. HEALEY,
                                 Appellant
                                    V.
         MICHAEL R. HEALEY, ELIZABETH HEALEY AND KOY R. KILLEN,
                                 Appellees


                                  Appeal from the 3rd District Court
                      of Henderson County, Texas (Tr.Ct.No. 2014C-0638)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 14, 2021


                                         NO. 12-21-00043-CV


                             MARK J. HEALEY,
                                 Appellant
                                    V.
         MICHAEL R. HEALEY, ELIZABETH HEALEY AND KOY R. KILLEN,
                                 Appellees


                                  Appeal from the 3rd District Court
                     of Henderson County, Texas (Tr.Ct.No. 2014C-0638-A)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.